DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In regards to the 112 rejections
Applicant’s arguments, see remarks, filed 7/26/2022, with respect to 112 rejections of claims 5 and 12-14 have been fully considered and are persuasive.  The rejection of 4/26/2022 has been withdrawn.
However new 112 issues have arisen (see below).
In regards to the claim objections
Applicant’s arguments, see remarks, filed 7/26/2022, with respect to objections to have been fully considered and are persuasive.  The objection of 4/26/2022 has been withdrawn.
In regards to the specification objection
Applicant’s arguments, see remarks, filed 7/26/2022, with respect to objections to have been fully considered and are persuasive.  The objection of 4/26/2022 has been withdrawn.
In regards to the prior art rejections
Applicant’s arguments, see remarks, filed 7/26/2022, with respect to the rejection(s) of claim(s) 1-14 and 16 under Scheffler have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Smith (see below).
The amendments overcome the prior art used in the previous action, however there is still prior art that can read on the invention as claimed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recites the limitation "latch actuator" in lines 16 and 17-18 respectively.  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of examination, it is assumed latch actuator is the “latch ejector”.
Claims 2-10, 12, and 18-19 are rejected due to their dependency on dependent claims 1 or 11.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-2, 9, 13-14, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Smith et al. US 5474342 A (hereinafter Smith).
In regards to claim 1, as best understood in light of previous 112 rejection, Smith teaches a door strike assembly (see fig 2) for use in conjunction with a lockset of a door (See fig 1), wherein the lockset includes a door latch (44) selectively moveable from a latched condition (5A) when the door is in a closed orientation and an unlatched condition (5C) when the door is in an openable orientation, wherein the lockset includes a deadlatch (46) configured to prevent unauthorized movement of the door latch when the door is in the closed orientation the door strike assembly (Col 6 line 61 – Col 7 line 17)  comprising:
 a) a strike housing (32,36,34 and the insides of 30); and 
b) a latch release assembly (16,18) received within the strike housing (see fig 2), the latch release assembly comprising: 
i) a latch ejector (16) rotatably connected to the strike housing about a first axis (A), wherein the latch ejector is configured to engage the deadlatch when the door is in the closed orientation (fig 5A-5C); and 
ii) a motor (18) operatively coupled to the latch ejector (at least in an indirect member), wherein actuation of the motor rotates the latch ejector in a first rotational direction (clockwise) about the first axis (See figs 5A – 5C) whereby the latch ejector is configured to disengage from the dead latch as the latch actuator is rotating in the first rotational direction about the first axis (See fig 5B), and wherein further rotation of the latch ejector in the first rotational direction causes the latch ejector to engage the door latch whereby the door latch is moved from the latched condition to the unlatched condition such that the door is placed in the openable orientation (See fig 5C).  
In regards to claim 2, Smith teaches the door strike assembly of claim 1 wherein the latch release assembly further comprises a motor housing (outer casing of24) configured to receive the motor, wherein a motor shaft extends outwardly through the motor housing (See fig 2).  
In regards to claim 13, Smith teaches a method for operating a strike (See fig 2) assembly to release lockset (44 and 46) of a door from the strike assembly (See fig 4), wherein the lockset includes a latch (44) and a deadlatch (46), wherein the strike assembly includes a strike housing (back face of 30, inside the bore, 32, 36, and 34) and a latch ejector (16) that is cylindrically-shaped (at least because of 54), the method includes the steps of: a) providing the strike assembly with the latch ejector, wherein the latch ejector is rotatably connected to the strike housing about a first axis (A), wherein the latch ejector has a leading edge (22), a trailing edge (20) and a recess between the leading edge and the trailing edge (See fig 5C), and wherein, when the door is closed, the deadlatch engages the trailing edge of the latch ejector to hold the deadlatch in a depressed condition and the latch is aligned with the recess (See figs 5A-5B), thereby permitting the latch to extend; b) rotating the latch ejector in a first rotational direction (clockwise) about the first axis to allow the deadlatch to disengage the trailing edge and to extend into the recess (See figs 5A-5B); c) continuing rotation of the latch ejector in the first rotational direction about the first axis so that the leading edge of the latch ejector engages the 
In regards to claim 14, Smith teaches the method in accordance with claim 13 wherein the lockset is a mortise-type lockset (See fig 3, as the lockset is set into the door).
In regards to claim 16, Smith teaches a door strike assembly (see fig 2) for use in conjunction with a lockset of a door (see fig 1), wherein the lockset includes a door latch (44) selectively moveable from a latched condition (see fig 5A) when the door is in a closed orientation and an unlatched condition (See fig 5B) when the door is in an openable orientation, the door strike assembly comprising: 
a) a strike housing (32,36,34, the end of the bore in the frame, and the insides of 30); and 
b) a latch release assembly (16 and 18) received within the strike housing, the latch release assembly comprising:
 i) a latch ejector (16) rotatably connected to the strike housing about a first axis (5), wherein the latch ejector is engageable with said door latch (See figs 5A-5C); and 
ii) a motor (18) operatively coupled to the latch ejector, wherein actuation of the motor rotates the latch ejector in a first rotational direction about the first axis (See figs 5A-5C), wherein the latch ejector engages said door latch upon initial rotation in the first rotational direction (See figs 5A-5C), and wherein upon further rotation of the latch ejector in the first rotational direction, the door latch is moved from the latched condition to the unlatched condition such that the door is placed in the openable orientation (See fig 5C).  
In regards to claim 17, Smith teaches the door strike assembly of claim 16 wherein the latch ejector is cylindrically-shaped (at least because of pin 54).  
In regards to claim 18, Smith teaches the door strike assembly of claim 1 wherein the latch ejector is cylindrically-shaped (at least because of pin 54). 
In regards to claim 19, Smith teaches the door strike assembly of claim 1 wherein the latch ejector is configured to directly engage the deadlatch when the door is in the closed orientation (See fig 5A).

Claim(s) 1, 6-8, and 11-12 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by another embodiment of Smith (separate heading for convenience).
In regards to claim 1, as best understood in light of previous 112 rejection, Smith teaches a door strike assembly (see fig 2) for use in conjunction with a lockset of a door (See fig 1), wherein the lockset includes a door latch (44) selectively moveable from a latched condition (9A) when the door is in a closed orientation and an unlatched condition (9C) when the door is in an openable orientation, wherein the lockset includes a deadlatch (46) configured to prevent unauthorized movement of the door latch when the door is in the closed orientation the door strike assembly (Col 6 line 61 – Col 7 line 17)  comprising:
 a) a strike housing (32,36,34 and the insides of 30); and 
b) a latch release assembly (220,18) received within the strike housing (see fig 2), the latch release assembly comprising: 
i) a latch ejector (220) rotatably connected to the strike housing about a first axis (equivalent of A), wherein the latch ejector is configured to engage the deadlatch when the door is in the closed orientation (fig 9A-9C); and 
ii) a motor (18) operatively coupled to the latch ejector (at least in an indirect member), wherein actuation of the motor rotates the latch ejector in a first rotational direction (clockwise) about the first axis (See figs 9A – 9C) whereby the latch ejector is configured to disengage from the dead latch as the latch actuator is rotating in the first rotational direction about the first axis (See fig 9B), and wherein further rotation of the latch ejector in the first rotational direction causes the latch ejector to engage the door latch whereby the door latch is moved from the latched condition to the unlatched condition such that the door is placed in the openable orientation (See fig 9C).  
In regards to claim 6, Smith teaches the door strike assembly of claim 1 wherein the latch ejector includes a cam portion (222), wherein the cam portion is configured to engage the deadlatch when the door is in the closed orientation (See fig 9B).
In regards to claim 7, Smith teaches the door strike assembly of claim 6 wherein the cam portion is a removable cam portion (such as in a disassembly for repair) that is selectively positionable on the latch ejector (See figs 9A-9C) whereby the latch release assembly may be selectively configured in either a left-handed or right- handed configuration (as the latch shown in fig 8 is symmetrical and changing of handedness would only require end over end rotation and placement on the other side of the door frame).  
In regards to claim 8, Smith teaches the door strike assembly of claim 7 wherein the strike housing includes a removable end plate (30) whereby the latch release assembly may be removed from and replaced within the strike housing (such as in repair or disassembly) when selectively configuring the latch release assembly in either the left-handed (see fig 1) or right-handed configuration (as the latch shown in fig 8 is symmetrical and changing of handedness would only require end over end rotation and placement on the other side of the door frame).  
In regards to claim 11, as best understood in light of previous 112 rejection, Smith teaches a method for selectively swapping an electric door strike assembly (See fig 8, motor mechanism of fig 2 is the same however) from either a left-handed or right-handed configuration to the other of the left-handed or right-handed configuration (due to the symmetry of the electric door strike, a change in handedness would only require turning the assembly end over end and placing on the other side of the door frame), wherein the electric door strike assembly is configured for use in conjunction with a lockset (37 and 46) of a door (see fig 1), wherein the lockset includes a door latch (44) selectively moveable from a latched condition when the door is in a closed orientation and an unlatched condition when the door is in an openable orientation (See figs 9A-9C), and wherein the lockset includes a deadlatch (46) configured to prevent unauthorized movement of the door latch when the door is in the closed orientation (Col 6 line 61 – Col 7 line 17), the method comprising the steps of: 
a) providing an electric door strike assembly (see fig 8) having a strike housing (32, 36, 34, the end of the bore in the frame, and the insides of 30) including a latch release assembly (210 and 18) received within the strike housing, the latch release assembly including a latch ejector (210) rotatably connected to the strike housing about a first axis (A), wherein the latch ejector is configured to engage the deadlatch when the door is in the closed orientation (figs 9A-9C), wherein the latch release assembly further includes a motor (18) coupled to the latch ejector, wherein actuation of the motor rotates the latch ejector in a first rotational direction (clockwise) about the first axis to disengage the latch ejector from the deadlatch as the latch actuator is rotating in the first rotational direction about the first axis (figs 9A-9C), and wherein further rotation of the latch ejector in the first rotational direction causes the latch ejector to engage the door latch whereby the door latch is moved from the latched condition to the unlatched condition such that the door is placed in the openable orientation (See figs 9A-9C);
 b) removing the latch release assembly from the strike housing; 
c) inverting the latch release assembly end-over-end (by moving the whole electric door strike end over end); and 
d) reinstalling the latch release assembly within the strike housing (due to the symmetry this can be naturally done).  
In regards to claim 12, Smith teaches the method of claim 11, wherein the latch ejector includes a removable cam portion (222) that is selectively positionable on the latch ejector (See figs 9A-9C), the method comprising the step of: e) repositioning the cam portion on the latch ejector from one of the left-handed or right-handed configuration to the other of the left-handed or right- handed configuration (by inverting it end over end and making sure the cam is in the correct starting orientation), wherein step e occurs before or after step c and prior to step d (placing the cam in the correct orientation can take place after c and before d).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Cope et al. US 6022056 A (hereinafter Cope).
In regards to claim 3, Smith teaches the door strike assembly of claim 2.
However, Smith does not teach wherein the latch ejector includes a magnet therein proximate to the motor housing, and wherein the motor housing includes a printed circuit board in communication with a Hall Effect sensor whereby the Hall Effect sensor monitors a rotational position of the latch ejector.  
Cope teaches a door strike assembly (See fig 1) with a latch ejector (96, 104, 52, and 54) the latch ejector includes a magnet (120) therein proximate to the motor housing, and wherein the motor housing (See fig 12) includes a printed circuit board (150) in communication with a Hall Effect sensor whereby the Hall Effect sensor monitors a rotational position of the latch ejector (Col 10 lines 24-43).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used a magnet in Smith latch ejector and Hall effect sensors to sense a rotational position of the latch ejector according to Cope in order advantageously monitor the position of the latch ejector (Cope: Col 10 lines 24-43)
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Garneau et al. US 20060267349 A1 (hereinafter Garneau).
In regards to claim 4, Smith teaches the door strike in assembly of claim 1.
However, further including a position sensor configured for sensing the rotational position of said latch ejector.  
Garneau teaches a method of using infrared sensors to sense the rotation of a component (para 19).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have been obvious to use sensors as taught by Garneau to sense a position of the latch ejector 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Garneau as applied to claim 4 above, and further in view of Doughty et al. US 20160279808 A1 (hereinafter Doughty).
In regards to claim 5, Smith in view of Garneau teaches the door strike assembly of claim 4, wherein a motor housing (Garneau: 43 and 45) includes a printed circuit board (Garneau: 59) in the motor housing (Garneau: See fig 7).
However, Garneau is silent to what type of IR emitter and sensor are used.
Doughty teaches a rotational position sensor using an IR emitter and an IR sensor wherein the position sensor is a high speed infrared emitting diode coupled to a silicon PIN photodiode (para 40).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used Doughty’s emitter and sensor to ensure a high accuracy of readings (Doughty’s para 40, since the emitter is high speed).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Ritt et al. BR PI0510165 B1 (hereinafter Ritt).
In regards to claim 9, Smith teaches the door strike assembly of claim 1 wherein the motor comprises a gear motor (Col 6 lines 40-60).
However, smith does not teach that the gear motor is a planetary gear motor. 
Ritt teaches a planetary gear in a locking device that allows is simple and gives a long life (Page 7 line 40 – page 8 line 1).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used a planetary gear motor such as in Ritt in Smith’s invention in order to improve the longevity of the electric striker.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Joy US 1194637 A (hereinafter Joy).
In regards to claim 10, Smith teaches the door strike assembly of claim 1.
However, Smith does not teach wherein said strike housing includes a latch roller rotatably fixed to said housing and contactable by said door latch when said door latch is in its latched condition and said door is in said closed orientation.
Joy teaches wherein said strike housing includes a latch roller (4) rotatably fixed to said housing (See figs 1-2) and contactable by said door latch when said door latch is in its latched condition and said door is in said closed orientation (See fig 1).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have included a roller on the strike housing such as in Smith in order to reduce friction.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675